          Case 2:20-cv-01212-DWL Document 7 Filed 09/02/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Ronald Norris,                                   No. CV-20-01212-PHX-DWL
10                  Plaintiff,                        ORDER
11   v.
12   Shenzhen IVPS        Technology    Company
     Limited, et al.,
13
                    Defendants.
14
15            The Court construes Plaintiff’s notice (Doc. 6) as a request for relief from the

16   portion of the Court’s standard preliminary order directing the Clerk of Court to
17   terminate any defendant not served pursuant to Rule 4(m) of the Federal Rules of Civil

18   Procedure by September 16, 2020 (Doc. 5).

19            Plaintiff correctly notes that Rule 4(m) does not apply to service in a foreign

20   country. Fed. R. Civ. P. 4(m); see also Lucas v. Natoli, 936 F.2d 432, 432-33 (9th Cir.
21   1991).     However, “[w]hile the Ninth Circuit, to the Court’s knowledge, has never

22   specifically imposed any deadline on serving a foreign defendant, the Court has the

23   inherent authority to set a deadline for serving a foreign defendant.” Arizona Sch. Risk

24   Retention Tr., Inc. v. NMTC, Inc., 2015 WL 13764317, *1 (D. Ariz. 2015). The Court

25   will set a deadline of September 30, 2020, which may be extended by Plaintiff’s request

26   if service isn’t possible by that deadline despite “reasonable efforts to serve Defendants
27   in a timely manner.” Sport Lisboa e Benfica - Futebol SAD v. Doe 1, 2018 WL 4043182,

28   *4 (C.D. Cal. 2018).
       Case 2:20-cv-01212-DWL Document 7 Filed 09/02/20 Page 2 of 2



 1
 2         Accordingly,
 3         IT IS ORDERED that the Court’s order that the Clerk shall dismiss this action if
 4   service is not effected by September 16, 2020 (Doc. 5) is vacated.
 5         IT IS FURTHER ORDERED that by September 30, 2020, Plaintiff shall either
 6   (1) serve Defendants or (2) file a motion for extension of time to serve, detailing his
 7   reasonable efforts to timely serve Defendants.
 8         Dated this 2nd day of September, 2020.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
